



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
    from all or part of a hearing;

(b) excluding all media representatives
    from all or a part of a hearing; or

(c) prohibiting the publication of a
    report of the hearing or a specified part of the hearing,

where the court is of the opinion that the
    presence of the media representative or representatives or the publication of
    the report, as the case may be, would cause emotional harm to a child who is a
    witness at or a participant in the hearing or is the subject of the proceeding.

45(8)
No person shall
    publish or make public information that has the effect of identifying a child
    who is a witness at or a participant in a hearing or the subject of a
    proceeding, or the childs parent or foster parent or a member of the childs
    family.

45(9)
The court may make an order prohibiting the
    publication of information that has the effect of identifying a person charged
    with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: A.M. v. Valoris Pour Enfants et Adultes de
    Prescott-Russell, 2017 ONCA 818

DATE: 20171025

DOCKET: C63662

Hoy A.C.J.O., van Rensburg and Roberts JJ.A.

BETWEEN

A.M.

Appellant

and

Valoris Pour Enfants et
    Adultes de Prescott-Russell
, S-M.N., S.G. and C.P.

Respondent

Julie Bergeron, for the appellant

Anaïs Paré-Chouinard, for the respondents

Heard:  June 19, 2017

On appeal from the judgment of the Divisional Court
    (Swinton, Whitten and McCarthy JJ.), dated November 18, 2016, allowing an
    appeal from the order of Justice Kane of the Superior Court of Justice, dated
    July 26, 2016.

COSTS ENDORSEMENT

[1]

We allowed the appeal and reinstated the motion judges order granting
    the appellant foster-to-adopt mother (the F-A mother) status in the
    proceedings about the child.

[2]

We have since received and reviewed the parties submissions as to
    costs.

[3]

The F-A mother seeks costs against the respondent child protection
    agency, Valoris Pour Enfants et Adultes de Prescott-Russell (the Society), of
    both the appeal before this court and the appeal below before the Divisional
    Court.

[4]

The F-A mother acknowledges that r. 24(2) of the
Family Law Rules
provides that the presumption that a successful party is entitled to costs of
    an appeal does not apply in a child protection case or to a party that is a
    government agency and that costs are only awarded in child protection
    proceedings in exceptional circumstances.

[5]

However, she argues that that this is an exceptional situation. In her
    view, the Society acted unfairly towards her by appealing the motion judges
    decision granting her status in the proceedings about the child to the
    Divisional Court. And the Societys successful appeal to the Divisional Court,
    in turn, necessitated this appeal.

[6]

We are not persuaded that costs should be awarded against the Society.
    This court clarified the relevant factors in determining whether a person
    should be added as a party in child protection proceedings. Counsel for the F-A
    mother herself characterized the courts decision as giving guidance. The Societys
    decision to appeal the motion judges decision does not warrant the costs award
    the F-A mother seeks.

[7]

There shall be no costs of the appeal.

Alexandra
    Hoy A.C.J.O.

K.M.
    van Rensburg J.A.

L.B.
    Roberts J.A.


